DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36-39 recite the limitation ‘the coated paperboard is the form of a rectangle’.  This renders the claim indefinite because it is unclear exactly what the metes and bounds of this limitation are.  A rectangle is a two-dimensional geometric figure formed by orthogonal sides, and the tray is three dimensional and is recited is as having a curved flange.  The drawings (Fig. 2) show a tray with orthogonal sides and rounded corners, and even the tray bottom has rounded corners.  The tray may be described as rectangular or in the form of a rectangle, however rectangles have corners defined by 90° angles, and exceptions make determining the metes and bounds of a limitation difficult because it is unclear what is and isn’t in the form of a rectangle when defined attributes of a rectangle need not be present.  

Even an interpretation of ‘rounded corners’, a square is a rectangle, and by the illustrated Figures in the specification, a square with corners is in the form of a rectangle.  What radius of corner is no longer ‘in the form of a rectangle?  A square having rounded corners where the corners are rounded using a radius of half the length of a side of the square looks the same as a circle.  Is a circle ‘in the form of a rectangle’ or because there are no straight sides the circle is the point where a shape is no longer in the form of a rectangle, or is it some radius before that because there is some unstated and implied ratio?  The examiner understands that there is some implied ratio, but since the ratio is implied and not distinctly defined, this limitation is rejected under 35 USC 112.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 12, 19, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (US 5,862,977).
Regarding claim 1, Hirano teaches a reinforced paperboard tray (Fig. 6) comprising: a coated paperboard (col 2 lines 26-36) in a form of a bottom wall 21, a side wall 22 extending upwardly around the bottom wall, and a curved flange 6 extending outwardly around the side wall, the coated paperboard comprising a single-ply paperboard substrate having a first major side and a second major side, the first major side corresponding to an upper side of the bottom wall; and a barrier coating R (col 2 lines 26-36) on the first major side of the single-ply paperboard substrate; and a paperboard reinforcement attached to the curved flange (Fig. 2B).
Regarding claim 12, Hirano teaches the paperboard reinforcement comprises a coated paperboard comprising a single-ply paperboard substrate having a first major side and a second major side; and a barrier coating R on the first major side of the single-ply paperboard substrate (Fig. 2B).
Regarding claim 19, Hirano teaches the barrier coating R for the paperboard reinforcement is a single coating layer positioned directly on the first major side of the single-ply paperboard substrate (Fig. 2B).
Regarding claim 47, Hirano teaches the paperboard reinforcement comprises a spiral paperboard reinforcement (Fig. 2B) at an end of the curved flange, wherein the spiral paperboard reinforcement is formed from the same coated paperboard that forms the bottom wall, the side wall, and the curved flange.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 19, 21, 23, 25-26, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Anghileri (US 2006/0213962 A1) in view of Karoyli (DE 198 02 051 A1).
Regarding claims 1, and 21, Anghileri teaches a reinforced paperboard tray comprising: a paperboard (0011) in a form of a bottom wall 2, a side wall 4 extending upwardly around the bottom wall, and a curved flange 7+10 extending outwardly around the side wall (Fig. 4); and a paperboard reinforcement 8 attached (0046) to the curved flange.  Anghileri teaches the tray is a paperboard tray of sheet paper (0006), which is of a single ply, but Anghileri does not teach a barrier coating.  Karoyli teaches an analogous flanged paperboard tray and Karoyli teaches coating the  paperboard sheet with a barrier coating on both sides (see pg. 2 of annotated translation).  It would have been obvious to one of ordinary skill in the art to modify the structure of Anghileri with the teachings of Karoyli to coat the paperboard with the motivation of sealing the paperboard as taught by Karoyli and protecting it from moisture damage.  This coating teaches a barrier coating a first major side and a top coating on a second major side of the paperboard. 
Regarding claims 12,  19, and 25, Anghileri teaches the paperboard reinforcement comprises an integral paperboard reinforcement (Fig. 1) attached to a bottom surface of the curved flange (Fig. 4), wherein the integral paperboard reinforcement is formed from the same coated paperboard that forms the bottom wall, the side wall, and the curved flange, so the paperboard substrate and paperboard reinforcement are unitarily formed from a single sheet, so the reinforcement also comprises a coated paperboard comprising a single-ply paperboard substrate having a first major side and a second major side; and a barrier coating on the first major side of the single-ply paperboard substrate, wherein the barrier coating for the paperboard reinforcement is a single coating layer positioned directly on the first major side of the single-ply paperboard substrate.  This coating teaches a barrier coating a first major side and a top coating on a second major side of the paperboard. 
Regarding claim 23, Anghileri illustrates a shape of the paperboard reinforcement at the bottom surface of the flange matches a shape of the flange (Figs. 1 and 4).
Regarding claim 26, Anghileri teaches the integral paperboard reinforcement is attached to the bottom surface of the curved flange and ends at a top of the side wall (Fig. 4).
Regarding claim 36, Anghileri teaches the coated paperboard is in a form of a rectangle (Figs. 1 and 3), and wherein the integral paperboard reinforcement is attached to the bottom surface of the curved flange at opposite sides of the rectangle (Figs. 1-2).
Regarding claims 37-39, Anghileri teaches the coated paperboard is in a form of a rectangle (Figs. 1 and 3), and teaches an alternate embodiment for reinforcement (Fig. 1A) wherein the integral paperboard reinforcement is attached at opposite sides around the entire .

Claims 1, 12, 19, 21, 24-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Doll (US 3,316,102) in view of Karoyli (DE 198 02 051 A1).
Regarding claims 1 and 21, Doll teaches a reinforced paperboard tray (Figs. 23-29) comprising: a coated paperboard (col 1 lines 26-29) in a form of a bottom wall 131, a side wall 132a and d+132a-d extending upwardly around the bottom wall, and a curved flange extending outwardly around the side wall (Doll describes the flange as rounded; col 10 lines 65-69), the coated paperboard comprising a single-ply paperboard substrate (col 3 lines 26-30) having a first major side and a second major side, the first major side corresponding to an upper side of the bottom wall; and a paperboard reinforcement 125 and 126 attached to the curved flange (Fig. 29).  Doll teaches the tray is a paperboard tray of single ply of coated paper (col 1 lines 26-29, col 3 lines 26-30), but Doll does not describe which side(s) have a barrier coating.  Karoyli teaches an analogous flanged paperboard tray and Karoyli teaches coating the  paperboard sheet with a barrier coating on both sides (see pg. 2 of annotated translation).  It would have been obvious to one of ordinary skill in the art to modify the structure of Doll with the teachings of Karoyli to coat the paperboard with the motivation of sealing the paperboard as taught by Karoyli and protecting it from moisture damage.  This coating teaches a barrier coating a first major side and a top coating on a second major side of the paperboard. 
Regarding claims 12 and 19, Doll teaches the paperboard reinforcement comprises an integral paperboard reinforcement (Fig. 29) attached to a bottom surface of the curved flange, 
Regarding claim 24, Doll illustrates the shape of the paperboard reinforcement at the bottom surface of the flange is different from the shape of the flange such there is an air gap between the paperboard reinforcement and the bottom surface of the flange (Fig. 29).
Regarding claim 25, Doll teaches the paperboard reinforcement comprises an integral paperboard reinforcement attached to a bottom surface of the curved flange (col 10 lines 44-46; col 6 lines 15-20), wherein the integral paperboard reinforcement is formed from the same coated paperboard that forms the bottom wall, the side wall, and the curved flange.
Regarding claim 27, Doll teaches the integral paperboard reinforcement is attached to the bottom surface of the curved flange and ends at a top of the side wall (Fig. 29; col 10 lines 44-46; col 6 lines 15-20).

Claims 1, 12, 19, 21, 23, 25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Suokas (EP 2,965,997 A1) in view of Karoyli (DE 198 02 051 A1).
Regarding claim 1 and 21, Suokas teaches a reinforced paperboard tray comprising: a paperboard in a form of a bottom wall (the central rectangular panel; Fig. 5), a side wall extending upwardly around the bottom wall, and a curved flange (Fig. 2) extending outwardly around the side wall, the coated paperboard comprising a single-ply paperboard substrate having a first major side and a second major side, the first major side corresponding to an upper side of the bottom wall; and a paperboard reinforcement 9 attached to the curved flange. Suokas teaches the tray is a paperboard tray (0011), which is of a single ply, but Suokas does not teach a barrier coating.  Karoyli teaches an analogous flanged paperboard tray and Karoyli teaches coating the  paperboard sheet with a barrier coating on both sides (see pg. 2 of annotated translation).  It would have been obvious to one of ordinary skill in the art to modify the structure of Suokas with the teachings of Karoyli to coat the paperboard with the motivation of sealing the paperboard as taught by Karoyli and protecting it from moisture damage.  This coating teaches a barrier coating a first major side and a top coating on a second major side of the paperboard.
Regarding claims 12, 19 and 25, Suokas teaches the paperboard reinforcement comprises an integral paperboard reinforcement (Fig. 6) attached to a bottom surface of the curved flange (0014), wherein the integral paperboard reinforcement is formed from the same coated paperboard that forms the bottom wall, the side wall, and the curved flange, so the paperboard substrate and paperboard reinforcement are unitarily formed from a single sheet, so the reinforcement also comprises a coated paperboard comprising a single-ply paperboard substrate having a first major side and a second major side; and a barrier coating on the first major side of the single-ply paperboard substrate, wherein the barrier coating for the 
Regarding claim 23, Suokas illustrates a shape of the paperboard reinforcement at the bottom surface of the flange matches a shape of the flange (Figs. 4-6).
Regarding claim 27, Suokas teaches the integral paperboard reinforcement is attached to the bottom surface of the curved flange and to an outer surface of the side wall (0014).
Regarding claim 30, Suokas teaches the integral paperboard reinforcement is attached to the bottom surface of the curved flange, to an outer surface of the side wall, and to a portion of the bottom wall (0014).

Claims 1, 40, 53, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Michelangelo (EP 2,338,800 A1) in view of Karoyli (DE 198 02 051 A1).
Regarding claims 1, Michelangelo teaches a reinforced paperboard tray comprising: a paperboard in a form of a bottom wall, a side wall extending upwardly around the bottom wall, and a curved flange extending outwardly around the side wall (Fig. 12); and a paperboard reinforcement (Fig. 11) attached to the curved flange (0020).  Michelangelo teaches the tray is a cardboard (0004), which is of a single ply, but Michelangelo does not teach a barrier coating.  Karoyli teaches an analogous flanged paperboard tray and Karoyli teaches coating the  paperboard sheet with a barrier coating on both sides (see pg. 2 of annotated translation).  It would have been obvious to one of ordinary skill in the art to modify the structure of Michelangelo with the teachings of Karoyli to coat the paperboard with the motivation of 
Regarding claim 40, Michelangelo paperboard reinforcement comprises a separate paperboard reinforcement (0020-0021) attached to a bottom surface of the curved flange, wherein the separate paperboard reinforcement is formed from a separate piece of paperboard than the coated paperboard that forms the bottom wall, the side wall, and the curved flange.
Regarding claim 53, Michelangelo teaches a method for manufacturing a reinforced paperboard tray, the method comprising: thermoforming a paperboard tray (0026), the paperboard tray comprising: a paperboard in a form of a bottom wall, a side wall extending upwardly around the bottom wall, and a curved flange extending outwardly around the side wall, the paperboard comprising a single-ply paperboard substrate having a first major side and a second major side, the first major side corresponding to an upper side of the bottom wall; and forming a paperboard reinforcement attached to the curved flange (0026).  Michelangelo teaches the tray is a cardboard (0004), which is of a single ply, but Michelangelo does not teach a barrier coating.  Karoyli teaches an analogous flanged paperboard tray and Karoyli teaches coating the  paperboard sheet with a barrier coating on both sides (see pg. 2 of annotated translation).  It would have been obvious to one of ordinary skill in the art to modify the structure of Michelangelo with the teachings of Karoyli to coat the paperboard with the motivation of sealing the paperboard as taught by Karoyli and protecting it from moisture 
Regarding claim 65, Michelangelo teaches a method for using a reinforced paperboard tray, the method comprising: positioning a food product within a reinforced paperboard tray (0011 teaches it is a food tray), the reinforced paperboard tray comprising: a paperboard in a form of a bottom wall, a side wall extending upwardly around the bottom wall, and a curved flange extending outwardly around the side wall, and a paperboard reinforcement attached to the curved flange (0021); and wrapping a film over the food product and the reinforced paperboard tray (0011).  Michelangelo teaches the tray is a cardboard (0004), which is of a single ply, but Michelangelo does not teach a barrier coating.  Karoyli teaches an analogous flanged paperboard tray and Karoyli teaches coating the  paperboard sheet with a barrier coating on both sides (see pg. 2 of annotated translation).  It would have been obvious to one of ordinary skill in the art to modify the structure of Michelangelo with the teachings of Karoyli to coat the paperboard with the motivation of sealing the paperboard as taught by Karoyli and protecting it from moisture damage.  This coating teaches a barrier coating a first major side and a top coating on a second major side of the paperboard.

Allowable Subject Matter
Claims 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest forming integral reinforcements that wrap under the container and meet or overlap on the bottom as recited in claim 32 or an integral reinforcement in the form of z-shape folds as recited in claims 33-35.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 for various structures using a reinforced curved flange relevant to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734